{¶ 1} I fully concur in the majority's analysis and disposition of appellant's second, third, and fourth assignments of error.
 {¶ 2} I further concur in the majority's disposition of appellant's first assignment of error. Unlike the majority, I believe appellant's five minutes of silence following his earlier statement that he did not understand his rights, did, in fact, constitute a refusal to waive his Miranda rights at that time. Detective Wonnor assumed appellant's silence was a refusal. However, it was appellant who initiated further conversation. Thereafter, appellant was re-read his constitutional rights and signed an acknowledgement of his understanding. It was only after appellant waived his rights in writing, his confession was obtained.
 {¶ 3} Under the totality of the circumstances, I agree with the majority's conclusion appellant's waiver was the product of a free and deliberate choice, rather than intimidation, coercion, or deception, and was made with a full awareness of the nature of the right abandoned and the consequences thereof.